internal_revenue_service number release date index number ------------------------------------------------------------ -------------------------- ------------------------------------------------------------ ---------------------------------- --------------------------------------- ---------------------------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number ---------------------- refer reply to cc fip b02 plr-132160-12 date date legend fund ---------------------------------------- ------------------------------------------------------------ company advisor ---------------------------------------------------- -------------------------------------- sub-advisor ------------------------------------------------------------------ state -------------- dear ------------------- this responds to your request for a ruling dated date and subsequent correspondence submitted on behalf of fund fund requests a ruling that income from the cpi swaps as defined below will constitute other income derived with respect to fund’s business of investing in stock securities or currencies and therefore will constitute qualifying_income under sec_851 facts fund is a series of company a state corporation registered as an open-end investment_company under the investment_company act of u s c 80a-1 et seq as amended the act fund represents that it seeks annually to qualify as plr-132160-12 a regulated_investment_company ric under subchapter_m of the code fund is advised by advisor and sub-advisor fund’s investment objective is to pursue total return using a strategy that seeks to protect against united_states u s inflation u s inflation equates to a diminished value of the u s dollar under normal circumstances fund invests substantially_all of its assets in debt obligations which fund represents are securities under sec_851 because the interest and principal of fund’s debt obligations are repaid in u s dollars inflation causes a decrease in the value of fund’s debt obligations fund may seek to reduce the effects of inflation on some or all of its debt obligations by entering into swap contracts based on the consumer_price_index urban non-seasonally adjusted cpi-u nsa or the chained consumer_price_index for all urban consumers c-cpi-u cpi swaps both indices are published by the u s bureau of labor statistics and are regarded as measures of inflation the cpi-u nsa is a non-seasonally adjusted measure for estimating inflation by referencing changes in the price levels for urban consumers of a standard basket of goods and services the c-cpi-u is similar to the cpi-u nsa except that the c-cpi-u reflects changes in the types of items that consumers might purchase as prices change the cpi swaps are fixed maturity derivatives in which the counterparty receives the realized rate of inflation as measured by the applicable cpi over the life of the swap some of the cpi swaps could involve two or more payments over the term of the swap whereas other cpi swaps will have a bullet structure where all cash flows are exchanged at maturity fund represents that it enters into the cpi swaps primarily to manage or reduce the effects of inflation on some or all of the debt obligations it owns the inflation indexed payments fund receives under the cpi swaps offset in whole or in part the effect of inflation on its debt obligations fund is an actively managed ric and as such the cpi swaps are entered into maintained and exited based upon on-going portfolio management decisions however fund has represented that the notional amount of the cpi swaps generally will not exceed an amount reasonably calculated to reduce fund’s level of risk with respect to its investment in debt obligations this representation will be satisfied if the total notional amount of the cpi swaps generally will not exceed the total fair_market_value of its debt obligations law sec_851 of the code defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 of the code limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements plr-132160-12 sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources such income is referred to as qualifying_income prior to the enactment of the tax_reform_act_of_1986 the act sec_851 of the code identified qualifying_income as dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stocks or securities sec_851 did not contain its own definition of the term securities but sec_851 provided that for the purposes of sec_851 the asset diversification test a ll other terms shall have the same meaning as when used in the act the act expanded the meaning of qualifying_income under sec_851 in a number of ways by adding an explicit cross-reference to the definition of securities in the act by adding gains from the sale_or_other_disposition of foreign_currencies and by adding an other income provision as so amended qualifying_income under sec_851 includes in relevant part - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary sec_851 of the code was redesignated as sec_851 by the american_jobs_creation_act_of_2004 pub_l_no sec_331 plr-132160-12 or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing analysis in analyzing whether a derivative financial_instrument generates qualifying_income under the other income clause of sec_851 we examine the relationship between the income or loss generated by the derivative and the ric’s business of investing in stock securities or currencies in conducting this analysis we must also consider the legislative_history accompanying the enactment of the other income provision to determine congressional intent relationship of income from the cpi swaps to the ric’s business of investing in stock securities or currencies income and gain from the cpi swaps may be other income that is qualifying_income to fund if the income and gain is derived with respect to fund’s business of investing in stocks securities or currencies as noted above fund invests substantially_all of its assets in debt obligations which fund represents are securities under sec_851 fund represents that its purpose in investing in the cpi swaps is to protect against losses in the value of its debt obligations due to inflation and further that its position in the cpi swaps is reasonably calculated to reduce fund’s inflation risk with respect to its investment in debt obligations the inflation indexed payments fund receives under the cpi swaps are intended to reduce the effects of inflation on its debt obligations the payments that taxpayer expects to receive from the cpi swaps and corresponding decreases in the inflation- adjusted_value of taxpayer’s debt obligations demonstrate the requisite relationship between the income generated by its positions in the cpi swaps and its business of investing in debt obligations fund has represented that the notional amount of the cpi swaps generally will not exceed an amount reasonably calculated to reduce fund’s level of risk with respect to its investment in debt obligations this representation will be satisfied if the total notional amount of the cpi swaps generally will not exceed the total fair_market_value of its debt obligations controlling statutory language in amending sec_851 in congress inserted parenthetical language that specifically enumerated gains from futures contracts as well as gains from options and forward contracts as a type of income that may constitute other income derived with respect to a ric’s business of investing in stock securities or currencies congress specifically noted that the service had previously ruled favorably under plr-132160-12 sec_851 on income from futures contracts cong rec creating a strong inference that the statutory language should be interpreted in a manner consistent with those prior rulings the pricing and economics of the cpi swaps at issue are similar to those of the futures contracts enumerated in sec_851 and discussed in the legislative_history to that provision income from the cpi swaps therefore falls within a category of income which congress intended to include as qualifying_income under the other income provision if derived with respect to the ric’s business of investing in stock securities or currencies passive nature of income congress has explained that the favorable ric tax provisions are intended for passive investment entities that do not engage in active business and that a ric’s investments should be limited to income from stocks and securities as opposed to other_property staff of the joint_committee on taxation general explanation of the tax_reform_act_of_1986 pincite a letter by j roger mentz acting assistant secretary_of_the_treasury tax policy the mentz letter explained the fundamental policy served by the qualifying_income requirement first income qualifying under sec_851 should be limited to income from property_held_for_investment as opposed to property_held_for_sale to customers in the ordinary course of business second income qualifying under sec_851 should be limited to income from stocks and securities as opposed to other_property cong rec remarks of senator armstrong inserting letter of j roger mentz acting assistant secretary_of_the_treasury tax policy dated date to rep flippo the trading of securities held by a ric for investment is treated as passive in nature id here the income and gain generated by fund from investments in the cpi swaps are also passive in nature similar to those generated by investments in stock and securities within the meaning of sec_851 policy limitation on investment in commodities as noted above congress has explained that a ric’s investments should be limited to income from stocks and securities with respect to commodities the mentz letter states that we would generally not treat as qualifying_income gains from trading in commodities even in the purpose of that trading is to hedge a related stock investment id plr-132160-12 although the cpi-u nsa and the c-cpi-u the underlying referents for the cpi swaps include the value of certain baskets of commodities in measuring the average change in prices over time of goods and services of urban consumers the annual percentage change_of the cpi-u nsa and the c-cpi-u is predominantly_used as a measure of inflation thus a position in a derivative referencing the cpi-u nsa or the c-cpi-u is not predominantly an indirect investment in commodities conclusion assuming that fund’s debt obligations are securities under sec_851 income and gain derived from the cpi swaps constitute other income derived with respect to fund’s business of investing in securities within the meaning of sec_851 of the code provided that the notional amount of the cpi swaps generally will not exceed an amount reasonably calculated to reduce fund’s level of risk with respect to its investment in its debt obligations this will be satisfied if the total notional amount of the cpi swaps generally will not exceed the total fair_market_value of fund’s debt obligations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed whether taxpayer otherwise qualifies as a ric under part i of subchapter_m of chapter of the code whether taxpayer’s debt obligations constitute securities under sec_851 or whether gains generated by taxpayer’s cpi swaps may also constitute qualifying_income under sec_851 as gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber______________ david b silber branch chief branch office of associate chief_counsel financial institutions products
